



EXHIBIT 10.11
August 9, 2017


Carolyn Campbell
8805 Custer Trail
Kansas City, MO 64131


Dear Carolyn:


On behalf of Novation Companies, Inc. (the “Company”), we are pleased to present
this offer for you to join the Company in the position of Chief Financial
Officer of the Company, and to serve as the Company’s Principal Financial
Officer and Principal Accounting Officer, reporting to the Executive Chairman of
the Board of Directors. We anticipate that your start date will be no later than
August 14, 2017. This letter sets forth the terms of our offer regarding your
compensation and other benefits.


1.Compensation.
a.Base Salary: Your base salary shall be $125,000 per annum, payable in
accordance with the Company’s standard payroll practices, less applicable
withholdings and deductions.
b.Bonus: You may be eligible to receive an annual bonus, which bonus shall be
awarded at the discretion of the Company.
c.Equity: At the discretion of the Company, you may be eligible to participate
in any equity programs of the Company, in accordance with the provisions of the
programs as the same may be in effect from time to time.
2.Benefits.
a.Health Insurance: You shall be eligible to participate in the Company’s health
insurance program and other Company employee benefit programs, if any, that are
provided by the Company for its employees at your level in accordance with the
provisions of any such plans, as the same may be in effect from time to time.
b.Vacation: You shall be entitled to vacation in accordance with the Company’s
standard vacation policy extended to executives of the Company generally, at
levels commensurate with your position.
3.“At-Will” Employment. You acknowledge that you are an employee-at-will and may
be terminated by the Company at any time for any legally permissible reason.
4.Payments Upon Termination Without Cause.
a.Severance: If your employment is terminated by the Company at any time for
reasons other than Cause (as defined below), your death or disability, you shall
be entitled to receive (i) your base salary accrued up to and including the date
of termination; (ii) payment in lieu of any accrued but unused vacation time, in
accordance with the Company’s vacation policy; (iii) upon submission of required
documentation, payment of any unreimbursed expenses in accordance with the
Company’s business reimbursement policy; (iv) up to and including the date of
termination, any payments and benefits under any Company benefit plan, program
or policy that you participated in during employment and paid pursuant to the
terms of such plan, program or policy; and (v) a severance payment equal to
three (3) months of your annual base salary, to be paid in installments in
accordance with the Company’s standard payroll procedures, less applicable
withholdings and deductions, provided that all such payments and benefits are
subject to your execution and delivery of a general release (that is no longer
subject to revocation under applicable law) of the Company, its parents,
subsidiaries and affiliates and each of its officers, directors, employees,
agents, successors and assigns in a form that the Company shall present to you.
All payments under this section 4.a. shall begin to be made within sixty (60)
days following termination of employment; provided, however, that if the sixty
(60) day period begins in one calendar year and ends in the second calendar
year, all payments





--------------------------------------------------------------------------------





will be made in the second calendar year. For the avoidance of doubt, no
severance payment will be made upon your termination for Cause, upon death,
disability or upon voluntary termination by you for any reason.
b.Cause: For purposes of this letter, “Cause” for termination shall mean that
you: (A) plead “guilty” or “no contest” to or you are indicted for or convicted
of a felony under federal or state law or as a crime under federal or state law
which involves your fraud or dishonesty; (B) in carrying out your duties, you
engage in conduct that constitutes gross negligence or willful misconduct; (C)
fail to reasonably perform the responsibilities of your position; (D) engage in
misconduct that causes material harm to the reputation of the Company; or (E)
materially breach any term of this letter or written policy of the Company;
provided that for subsections (C) and (E), if the breach reasonably may be
cured, you have been given at least thirty (30) days after the receipt of
written notice of such breach from the Company to cure such breach.
5.Confidentiality. As a condition of your employment, you will be required to
sign and comply with any Company confidentiality agreements or other similar
agreements provided to you by the Company.
By accepting the Company’s offer of employment, you represent that your
acceptance of the offer does not, and will not cause you to violate any current
contract or commitment, and it is a condition of your employment that there are
no constraints on your ability to fully perform the duties of the position
offered. This offer letter comprises the entire description of your
compensation, and fully supersedes any and all prior discussions, documents,
promises, agreements, letters, and memoranda regarding this subject matter.


We look forward to working with you. Please call me with any questions or
comments you may have.


Very truly yours,


Novation Companies, Inc.
    


_/s/ Rodney E. Schwatken_________
Rodney E. Schwatken
Chief Executive Officer




AGREED AND ACCEPTED:


By:    _/s/ Carolyn Campbell______
Carolyn Campbell



